Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 03/23/2021.  
Applicant has amended claims 1 and 10.  Claim 10 is amended to correct minor topographical error.
Claims 1-26 are pending and have been examined.
Allowable Subject Matter
Claims 1-26 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an actuator operable to move the first electrical contact element in a first linear direction that is towards the second electrical contact element to  a connected position and in a second direction that is away from the second electrical contact element and is opposite the first linear direction to a disconnected position, wherein the connected position permits electrical communication between the first and second line terminals and the disconnected position restricts electrical communication between the first and second line terminals; and a voltage limiter positioned within the housing, the voltage limiter structured to be in electrical communication with the first and second electrical contact elements”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first voltage limiter and the first and second electrical 
In re to claim 18, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a voltage limiter connected across the first pair of electrical contacts to receive and dissipate a transient voltage when the first pair of electrical contacts is moved from the first position to the second position; and wherein the internal region of the housing is configured to hold the first pair of electrical contacts, the voltage limiter and a dielectric material”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-17, claims 12-17 depend from claim 11, thus are also allowed for the same reasons provided above.     
In re to claims 19-26, claims 19-26 depend from claim 18, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839